Citation Nr: 1229259	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  05-17 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to March 1978.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied the Veteran's claim of entitlement to service connection for schizophrenia.

The Board has previously considered this claim.  In a February 2006 decision, the Board reopened the claim based on the receipt of new and material evidence.  Thereafter, in October 2010, the Board remanded the claim for further development, specifically, to attempt to obtain outstanding mental health treatment records and afford the Veteran a new VA examination.  The examination took place in November 2010, and in a May 2012 Supplemental Statement of the Case ("SSOC"), the Appeals Management Center ("AMC") continued the previous denial of the claim.  The claims folder has been returned to the Board for further appellate proceedings.

The Board notes that, although the Veteran's claim was originally adjudicated as one of entitlement to service connection for schizophrenia, the United States Court of Appeals for Veterans Claims ("Court") has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue on appeal has been recharacterized and broadened to encompass all theories of entitlement.


FINDING OF FACT

The Veteran's acquired psychiatric disorders, diagnosed as schizophrenia, paranoid type, and major depressive disorder, not otherwise specified ("NOS"), have not been shown by the probative evidence of record to be causally related to a disease, injury or event in service.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorders, diagnosed as schizophrenia, paranoid type, and major depressive disorder, NOS, were neither incurred in, nor aggravated by, active duty service.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.
VA essentially satisfied the notification requirements of the VCAA by means of a letters dated March 2006.  The RO informed the appellant of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  Since the Board has concluded that the preponderance of the evidence is against the claims, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman, supra.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as a VA examination reports dated May 2009 and November 2010.  Additionally, the claims file contains the Veteran's statements and testimony in support of his claims, as well as records from the Social Security Administration ("SSA"), showing that he has been awarded SSA disability benefits for mental retardation and affective disorders.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  

Review of the May 2009 VA mental disorders examination report shows that, although the VA examiner claimed to have reviewed the complete claims folder, there were several erroneous statements, such as an indication that the Veteran was treated for "nerves" during service.  Accordingly, in October 2010, the Board remanded the claim in order to afford the Veteran a new VA examination.  Review of the November 2010 examination report shows that the examiner reviewed the relevant treatment reports of record, elicited from the Veteran his history of service, pre-service and post-service mental health symptomatology, performed a comprehensive clinical evaluation, including administering diagnostic tests, and provided the results of the examination.  The examiner further provided a detailed rationale for his conclusion that the Veteran's acquired psychiatric disorders were not related to service.  For these reasons, the Board concludes that the November 2010 examination report is adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Congenital or developmental disorders, including personality disorders, are not diseases or injuries within the meaning of the applicable legislation, and are not, therefore, eligible for service connection.  See 38 C.F.R. § 3.303(c), 4.9, 4.127 (2011); Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 C.F.R. § 3.303(c), as it pertains to personality disorders, is a valid exercise of the authority granted to the Secretary of Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

Review of the Veteran's service treatment records shows no evidence of complaints of, treatment for, or a diagnosis of any psychiatric or psychological disorders.  Although the Board notes that the Veteran received an early honorable discharge less than two months after enlisting as a result of being designated medically-unfit for service, this was due to a heart disorder and had nothing to do with a mental health condition.  His very limited service treatment reports clearly demonstrate that he was discharged for a mitral valve prolapse that was detected after a February 1978 physical examination.  The examining medical officer noted that the Veteran had been in the Army for two weeks with complaints of increasing pain and that, because of the mitral valve prolapse condition, he did not meet medical fitness standards.  The record also includes the Veteran's self-completed February 1978 report of medical history, in which he answered "no" to the questions of whether he then had or previously had experienced "nervous trouble of any sort," and whether he "had ever been treated for a mental condition."

In March 1978, immediately following discharge from service, the Veteran filed a claim of entitlement to service connection for a psychiatric disorder.  However, based on his service treatment records, including the February 1978 examination report, which revealed no evidence of the existence of a mental disorder, the claim was denied.  Review of post-service treatment records also shows that, during treatment at the Columbus, Ohio, VA Medical Center ("VAMC") in April and May 1978, there was no evidence of a psychiatric condition.  

The first evidence of record of a mental health disorder was in 1993, when the Veteran was diagnosed with adjustment disorder with depressed mood after threatening to kill himself.  The treatment records indicate that he reported that his first wife had "committed suicide" by motor vehicle accident in 1987 while his two children (who survived) were passengers in the car.  

Private treatment records show that, in May 2002, the Veteran was treated at Mt. Carmel West and was diagnosed with adjustment disorder with anxiety and depression.  In October 2002, he was treated for depression with suicidal ideation.  Subsequent records reveal that in 2005, he made two suicide attempts and was being treated at the VAMC for schizophrenia.  In May 2006, he was diagnosed with schizophrenia, chronic, undifferentiated type, alcohol abuse in partial remission and depressive disorder NOS.  In 2006, private treatment reports from Southwest Inc. show that he reported experiencing auditory hallucinations.  At that time, he reported that he had first experienced these hallucinations in 1978, during service, at which time, they had commanded that he kill himself.  Despite this assertion, the Board again notes that the Veteran's service treatment records reveal no evidence of a mental health disorder.

In March 2008, the Veteran reported that he was hearing voices that affected his ability to sleep.  The following month, he began treatment with the VA Mental Health Intensive Case Management Program ("MHICM").  In August 2008, he was hospitalized at the Chillicothe, Ohio, VAMC following another suicide attempt; he was diagnosed with schizophrenia and major depressive disorder, as well as alcohol and cocaine abuse in partial remission.   

In May 2009, the Veteran was afforded a VA mental health compensation and pension examination.  As discussed above, however, although the VA examiner noted that he had reviewed the Veteran's complete claims folder, because he cited information, purported to be from the Veteran's service treatment records, that was clearly incorrect, the Board concluded that the examination was inadequate and afforded the Veteran a second examination.  

During the November 2010 VA mental health compensation and pension examination, the VA examiner noted that the Veteran had been undergoing psychiatric treatment for many years and was on a number of psychotropic medications.  Although the Veteran now claims to have first experienced symptoms of a mental health disorder during his brief period of active duty service, during the VA examination, he reported that he had experienced depression his entire life and that the symptoms of the condition increased following his first wife's suicide in 1987; he admitted to having made multiple suicide attempts himself after that event.  He further claimed that he was now hearing almost daily voices commanding that he kill himself, and said that when they became loud, he wanted to get rid of them by hurting himself.  The examiner noted that the results of the Brief Psychiatric Rating Scale, administered during the examination, suggested that the Veteran suffered from moderately-severe depression, hallucinations and unusual thought content.  The examiner diagnosed him with schizophrenia, paranoid type, cocaine dependence, early full remission, alcohol dependence, early full remission, and major depressive disorder, NOS.  Based on the information ascertained through the review of the claims folder and the examination, he opined that none of the Veteran's diagnosed disorders had been caused by, or resulted from, his active military service.  He noted that this opinion was based on his clinical experience and expertise, a review of the Veteran's treatment records and claims folder, the results of a structured interview and the results of tests administered during the examination.  He further observed that the Veteran's service treatment records revealed no evidence of mental health treatment during service and there was no indication that his depression or psychotic symptoms began during military service.  He also noted that the Veteran did not report using alcohol or cocaine during service (during the examination interview, he reported that his usage began following service).  Finally, he noted that the Veteran's disqualification from military service was based on a physical medical disorder rather than mental health or alcohol/drug-related reasons. 

 Based on a review of the complete claims folder, the Board finds that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include his current diagnoses of schizophrenia, paranoid type, and major depressive disorder, NOS.  

In this regard, as noted above, a qualified VA examiner, after reviewing the claims folder, interviewing the Veteran and performing a thorough clinical evaluation, including a diagnostic rating scale, concluded that neither of his current psychiatric disorders were related to service.  

In addition to the medical evidence, the Board has also considered the Veteran's assertions that he has an acquired psychiatric disorder that is related to service.  In this regard, the Court has repeatedly held that laypersons, such as the Veteran, are competent to report what they experience with their own senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, his reports are entitled to some probative weight.  
However, a layperson without medical training or experience is not competent to offer an opinion on complex medical issues, such as associating feelings of sadness with a specific underlying psychiatric disorder, or attributing a current mental disorder to active duty service more than 30 years earlier.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Moreover, the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  As a result, while the Board has considered the contentions of the Veteran as to having a service-related acquired psychiatric disorder, the Board ultimately places more probative weight on the evidence of record, specifically the evaluation performed by the November 2010 VA examiner.

Accordingly, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is 


							(CONTINUED ON NEXT PAGE)
not applicable, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


